           Case 4:16-cv-01414 Document 583 Filed on 04/03/19 in TXSD Page 1 of 5

                                                                0
                                                                    +




                                                                j
                                                       a   OR

                                            The Office of Vince Ryan
                                               County Attorney



                                                    April 3,2019

       The Honorable Lee H. Rosenthal, District Judge
       United States Courthouse
       515 Rusk Street, Room 1 1535
       Houston, Texas 77002


              I{e     Case  No. l6-cv-01414; ODonnell et al. v. Harris County, Texas et ctl.;
                      In the U.S. District Court for the Southem District of Texas, Houston, Division

       Dear Chief Judge Rosenthal:


       In accordance with the Court's Amended preliminary Injunction, please find the March
                                                                                                23,2olg
       through March 31,2019 weekly report. of 433 misdemeanor arrestees, there were a
                                                                                              total of 35
       who were not present for their initial bail hearing, before a Hearing officer, within 4g hours
                                                                                                       of
       arrest. Please see below:


                               Reason                                        Count
                               Medical-condition                                 7

                               Mental-il lness or Intellectual-disabilitv        2

                               Other reason not present                         t2
                               I   Iearing more than 48 hours aller arresl      14




                                                      Sincerely,

                                                      /s/ Mel a Spinl<s
                                                      Melissa Spinks




l0l9   Congress,    l5't'Floor. Houston. l'exas 77002 . Phonc: 713-755-5101 'Fax:            713-755-8924
                       Case 4:16-cv-01414 Document 583 Filed on 04/03/19 in TXSD Page 2 of 5
Confidential Weekly Report March 24—March 31, 2019


                                                  PC Docket              Not
 Defendant                            Arrest                                                          Arresting
             CaseNbr        CourtID               Setting      Present   Present       DefendantSPN
 Name                                 Date                                                            Agency
                                                  Date                   Reason
                                                                                                      HOUSTON
                                      3/22/2019    3/23/2019             Medical-
             225249301010         8                            No                           1203698   POLICE
                                           9:36         4:00             condition
                                                                                                      DEPARTMENT
                                                                                                      HOUSTON
                                      3/22/2019    3/23/2019             Medical-
             225249401010         7                            No                           2807563   POLICE
                                          13:07         4:00             condition
                                                                                                      DEPARTMENT
                                                                                                      HOUSTON
                                      3/20/2019    3/23/2019
             225136201010        15                            Yes                          2973335   POLICE
                                          17:25        10:00
                                                                                                      DEPARTMENT
                                                                                                      TOMBALL
                                      3/21/2019    3/23/2019
             225070901010         3                            Yes                          2105456   POLICE
                                          18:14        18:00
                                                                                                      DEPARTMENT

                                                                         Granted
                                                                         pre-trial                    HOUSTON
                                      3/23/2019    3/23/2019
             224218101010        12                            No        release            2444344   POLICE
                                           6:00        18:00
                                                                         bond before                  DEPARTMENT
                                                                         docket.


                                                                         Granted
                                                                         pre-trial
                                      3/23/2019    3/23/2019                                          CONSTABLE
             225256501010        16                            No        release            2709115
                                           2:40        18:00                                          PCT 8
                                                                         bond before
                                                                         docket.

                                                                         Per HCSO,                    HOUSTON
             221051401010             3/23/2019    3/23/2019
                                  2                            No        D                  2032764   POLICE
             225258001010                 10:15        20:00
                                                                         combative.                   DEPARTMENT

                                                                                                      HOUSTON
                                      3/23/2019    3/23/2019             Medical-
             225258301010         5                            No                           2939851   POLICE
                                           0:22        23:00             condition
                                                                                                      DEPARTMENT
                       Case 4:16-cv-01414 Document 583 Filed on 04/03/19 in TXSD Page 3 of 5
Confidential Weekly Report March 24—March 31, 2019


                                                                    Mental-
                                                                                              HOUSTON
                                      3/23/2019   3/24/2019         illness or
             225260601010        11                           No                    2508921   POLICE
                                          10:40        2:00         Intellectual-
                                                                                              DEPARTMENT
                                                                    disability
                                                                                              HOUSTON
                                      3/23/2019   3/24/2019         Medical-
             223976501010         6                           No                    2159307   POLICE
                                          19:23       10:00         condition
                                                                                              DEPARTMENT
                                                                                              HOUSTON
                                      3/23/2019   3/24/2019         Medical-
             225262601010        15                           No                    1226339   POLICE
                                           1:48       23:00         condition
                                                                                              DEPARTMENT
                                                                                              BELLAIRE
                                       3/2/2019   3/25/2019         Medical-
             225280901010         2                           No                    2312767   POLICE
                                          15:10       13:00         condition
                                                                                              DEPARTMENT
                                                                                              HOUSTON
                                      3/25/2019   3/26/2019         disruptive
             225297201010         4                           No                    2936395   POLICE
                                          19:48       13:00         per so
                                                                                              DEPARTMENT
                                                                                              SHERIFFS
                                      3/24/2019   3/27/2019                                   DEPARTMENT
             225304601010        16                           Yes                   2812078
                                          23:00        7:00                                   HARRIS
                                                                                              COUNTY
                                                                                              HOUSTON
                                      3/26/2019   3/27/2019         segrigation
             225308001010         2                           No                    2573920   POLICE
                                          13:35       13:00         per so
                                                                                              DEPARTMENT
                                                                                              HOUSTON
                                      3/25/2019   3/27/2019
             225293501010        15                           Yes                   2644016   POLICE
                                           9:45       16:00
                                                                                              DEPARTMENT
                                                                                              HOUSTON
                                      3/25/2019   3/27/2019
             225290401010        10                           Yes                    311649   POLICE
                                           9:48       18:00
                                                                                              DEPARTMENT
                                                                                              HOUSTON
                                      3/26/2019   3/27/2019         disruptive
             225314301010        12                           No                    2795208   POLICE
                                          22:28       18:00         per HCSO
                                                                                              DEPARTMENT
                                                                                              SHERIFFS
                                      3/27/2019   3/28/2019         Medical-                  DEPARTMENT
             225321601010         2                           No                    2242167
                                          15:44        4:00         condition                 HARRIS
                                                                                              COUNTY
                       Case 4:16-cv-01414 Document 583 Filed on 04/03/19 in TXSD Page 4 of 5
Confidential Weekly Report March 24—March 31, 2019


                                      3/26/2019   3/28/2019                                 CONSTABLE
             225317801010        11                           Yes                 1735439
                                          20:30       20:00                                 PCT 4
                                                                                            HOUSTON
                                      3/27/2019   3/29/2019
             225316201010        13                           Yes                 2860116   POLICE
                                           1:50        2:00
                                                                                            DEPARTMENT
                                                                                            SHERIFFS
                                      3/27/2019   3/29/2019                                 DEPARTMENT
             225315401010         3                           Yes                 2729407
                                           2:20        2:00                                 HARRIS
                                                                                            COUNTY

                                                                    b/c def has
                                                                    been
                                      3/26/2019   3/29/2019                                 CONSTABLE
             225309001010         4                           No    housed and    2682647
                                          10:58        4:00                                 PCT 1
                                                                    not bonded
                                                                    out / passe

                                                                                            HOUSTON
                                      3/28/2019   3/29/2019
             221153801010         7                           No    Seg           2877662   POLICE
                                          21:15       10:00
                                                                                            DEPARTMENT
                                                                                            HOUSTON
                                      3/27/2019   3/29/2019
             225321501010         8                           No    Taken to Ct   2592328   POLICE
                                          12:50       10:00
                                                                                            DEPARTMENT
                                                                                            HOUSTON
                                      3/26/2019   3/29/2019
             224855401010        16                           Yes                 1650908   POLICE
                                          11:00       10:00
                                                                                            DEPARTMENT
                                                                                            SHERIFFS
                                                                    refused to
                                      3/28/2019   3/29/2019                                 DEPARTMENT
             225343401010        10                           No    come to       2799464
                                          20:45       10:00                                 HARRIS
                                                                    Court
                                                                                            COUNTY
                                                                                            HOUSTON
                                      3/25/2019   3/29/2019
             225286801010         6                           Yes                 2453903   POLICE
                                           2:23       10:00
                                                                                            DEPARTMENT
                                                                                            ALIEF ISD
                                      3/27/2019   3/29/2019
             225330301010         7                           No    Combative     2984752   POLICE
                                          11:56       10:00
                                                                                            DEPARTMENT
                       Case 4:16-cv-01414 Document 583 Filed on 04/03/19 in TXSD Page 5 of 5
Confidential Weekly Report March 24—March 31, 2019


                                                                                              HOUSTON
                                      3/28/2019   3/30/2019
             225335801010        15                           Yes                   2990966   POLICE
                                          10:34       13:00
                                                                                              DEPARTMENT
                                      3/29/2019   3/31/2019                                   CONSTABLE
             225351101010         3                           Yes                   2937546
                                           2:52        2:00                                   PCT 3
                                                                                              HOUSTON
             224444401010             3/29/2019   3/31/2019
                                  2                           Yes                   2895359   POLICE
             221116501010                  1:15        2:00
                                                                                              DEPARTMENT
                                                                    Mental-
             225312501010                                                                     HOUSTON
                                      3/29/2019   3/31/2019         illness or
             225320201010         1                           No                    2680924   POLICE
                                           4:09        4:00         Intellectual-
             225357701010                                                                     DEPARTMENT
                                                                    disability
                                                                                              HOUSTON
                                      3/30/2019   3/31/2019         Refused to
             223829201010         5                           No                    2464268   POLICE
                                          14:55       10:00         come to Ct
                                                                                              DEPARTMENT
                                                                                              HOUSTON
                                      3/29/2019   3/31/2019
             225355301010         7                           Yes                   2991202   POLICE
                                           6:39       13:00
                                                                                              DEPARTMENT
